Name: EEC: Council Decision on standardisation of the duration of trade agreements with third countries
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  cooperation policy;  international trade;  European construction
 Date Published: 1961-11-04

 Avis juridique important|31961D1104(02)EEC: Council Decision on standardisation of the duration of trade agreements with third countries Official Journal 071 , 04/11/1961 P. 1274 - 1275 Danish special edition: Series I Chapter 1959-1962 P. 0080 English special edition: Series I Chapter 1959-1962 P. 0086 Spanish special edition: Chapter 11 Volume 1 P. 0009 Portuguese special edition Chapter 11 Volume 1 P. 0009 COUNCIL DECISION on standardisation of the duration of trade agreements with third countries THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the provisions of the Treaty, and in particular Articles 111, 113 and 234 thereof; Having regard to the proposal from the Commission; Whereas during the transitional period the Member States of the Community must co-ordinate their trade relations with third countries so as to bring about, by the end of the transitional period, the conditions needed for implementing a common policy in the field of external trade; Whereas it is apparent that, in order to standardise commercial relations between Member States and third countries, it is necessary to limit the duration of agreements concerning commercial relations; Whereas, for the same reason, trade and navigation treaties concluded by Member States should also be examined to see that they do not constitute an obstacle to introduction of the common commercial policy provided for in the Treaty; HAS ADOPTED THIS DECISION: Article 1 The duration of trade agreements signed after the date hereof between Member States and third countries shall not extend beyond the end of the transitional period of the Treaty. Any practical difficulties notified by a Member State may be resolved by decision of the Council, acting on a proposal from the Commission. Article 2 Subject to the limit laid down in Article 1, agreements which contain neither the EEC clause nor a clause providing for annual notice of termination shall not be valid for more than one year. The Council, acting on a proposal from the Commission, may authorise exceptions. In such cases the lists of quotas annexed to such agreements may be made subject to an annual review clause. Article 3 As soon as possible, and in any event not later than 1 January 1966, the Commission shall examine with Member States all existing agreements concerning commercial relations and all trade and navigation treaties concluded by Member States, for the purpose of ensuring that they do not constitute an obstacle to introduction of the common commercial policy provided for in the Treaty. Article 4 The Member States, acting in consultation with the Commission, shall arrange that the terminal dates of their bilateral trade agreements with third countries shall coincide. The Commission shall notify the Council of the results achieved. Article 5 This Decision is addressed to the Member States. Done at Brussels, 9 October 1961. For the Council The President A. MÃ LLER-ARMACK